



EXHIBIT 10.1



FIRST AMENDMENT TO THIRD AMENDED AND RESTATED
CREDIT AGREEMENT




THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
October 26, 2004 (this "Amendment"), is between HURCO COMPANIES, INC., an
Indiana corporation (the "Borrower") and BANK ONE, NA, a national banking
association with its main office in Chicago, Illinois (the "Bank").




INTRODUCTION


A.    The Borrower and the Bank have entered into the Third Amended and Restated
Credit Agreement and Amendment to Reimbursement Agreement dated as of December
1, 2003 (the "Credit Agreement").


B.    The Borrower desires to amend the Credit Agreement as herein provided, and
the Bank is willing to so amend the Credit Agreement on the terms set forth
herein.


NOW, THEREFORE, in consideration of the premises, the parties hereto agree as
follows:




ARTICLE 1. AMENDMENTS TO AGREEMENT


1.1    In Section 1.1, a new definition of "Hurco BV" is added and the
definitions of "Collateral Documents", "Facility Termination Date", "Hurco GmbH
Facility", "Loan Documents", and "Pledge Agreement" are amended to read as
follows:


"Collateral Documents" means, collectively, the Pledge Agreement and all other
agreements granting a Lien in favor of the Bank securing the Secured
Obligations, as any of the foregoing may be amended or modified from time to
time, including any and all other security agreements, mortgages and pledge
agreements delivered hereafter.


"Facility Termination Date" means January 31, 2008.


"Hurco BV" means Hurco B.V., a limited liability company organized under the
laws of the Netherlands, and an indirect wholly-owned subsidiary of the
Borrower.


"Hurco GmbH Facility" means a credit facility of Hurco GmbH and Hurco BV in a
maximum principal amount of Three Million Euros obtained from Dresdner Bank or
any affiliate or successor thereof which may be secured by assets of Hurco GmbH
and Hurco BV and an unsecured guaranty of payment of the Borrower.


"Loan Documents" means this Agreement, the Facility LC Applications, any Notes
issued pursuant to Section 2.15, the Reimbursement Agreement, the Collateral
Documents, the Guaranty, the Hurco Guaranty, and all other agreements and
documents executed or delivered in connection with any of the foregoing at any
time, as each may be amended or modified from time to time.


"Pledge Agreement" means the Amended and Restated Pledge and Security Agreement
dated as of October 26, 2004, executed by the Borrower in favor of the Bank.


1.2    Section 2.1(a) is amended to read as follows:


(a) From and including the Effective Date and prior to the Facility Termination
Date, the Bank agrees, on the terms set forth in this Agreement, to (i) make
Advances to the Borrower in Agreed Currencies from time to time, and (ii) issue
Facility LCs upon the request of the Borrower, in Dollar Amounts not to exceed
in aggregate principal amount at any time outstanding, (A) at and during such
time as the Total Funded Debt/EBITDA Ratio is less than or equal to 3.0 to 1.0,
the amount of the Commitment as of the date any such Advance is made, and (B) at
and during such time as the Total Funded Debt/EBITDA Ratio exceeds 3.0 to 1.0,
the lesser of (x) the amount of the Borrowing Base as of the close of business
on the last day of the month next preceding the date any such Advance is made
and (y) the amount of the Commitment as of the date any such Advance is made. In
any event, the aggregate principal amount of Facility LCs outstanding at any
time shall not exceed the amount of the Commitment in effect at such time, and
all Floating Rate Loans shall be made and Facility LCs shall be issued in
Dollars. Subject to the terms of this Agreement, the Borrower may borrow, repay
and reborrow at any time prior to the Facility Termination Date. The Commitment
to extend credit hereunder shall expire on the Facility Termination Date. The
Bank will issue Facility LCs hereunder on the terms set forth in Section 2.18.


1.3    Section 2.5(d) is amended to read as follows:


(d)    Mandatory Prepayments. Notwithstanding anything in this Agreement to the
contrary, if at any time the aggregate Dollar Amount of the Outstanding Credit
Exposure (calculated, with respect to those Advances denominated in Agreed
Currencies other than Dollars, as of the most recent Computation Date with
respect to each such Advance) exceeds the Commitment or, at and during such time
as the Total Funded Debt/EBITDA Ratio exceeds 3.0 to 1.0, the Borrowing Base,
and upon written notice from the Bank of such occurrence, the Borrower shall
immediately repay Advances in an aggregate principal amount sufficient to
eliminate any such excess, to be applied first to amounts outstanding under the
Loan, and then to the Facility LC Collateral Account.


1.4    Section 2.20(a) is amended to read as follows:


(a)    Reserved.


1.5    Section 5.20 is amended to read as follows:


5.20    Borrowing Base. At and during such time as the Total Funded Debt/EBITDA
Ratio exceeds 3.0 to 1.0, all accounts receivable and inventory of the Borrower
represented or reported by the Borrower to be, or are otherwise included in,
Eligible Finished Goods Inventory, Eligible Trade Receivables, Eligible Extended
Receivables, and Eligible Inventory comply in all respects as of the date
reported with the requirements therefor set forth in the definition thereof, and
the computation of the Borrowing Base set forth in each Borrowing Base
Certificate submitted during such time is true and correct.


1.6    Sections 6.1(ii), (vii) and (viii) are amended to read as follows:


(ii)    Within 45 days after the close of each fiscal quarter, for itself and
its Subsidiaries, consolidated and consolidating unaudited balance sheets as at
the close of each such fiscal quarter and consolidated and consolidating profit
and loss and reconciliation of surplus statements and a statement of cash flows
for the period from the beginning of such fiscal year to the end of such fiscal
quarter (except that consolidating balance sheets and statements of operations
and retained earnings need not be given for Inactive Subsidiaries or Active
Subsidiaries whose only asset is the Capital Stock of another Subsidiary of the
Borrower), all certified by its chief financial officer or principal accounting
officer as fairly presenting the consolidated financial position of the Borrower
and its Subsidiaries for the periods contained therein and as having been
prepared in accordance with Agreement Accounting Principles, together with a
certificate of such officer demonstrating compliance with all financial
covenants contained in this Agreement, including without limitation Section 6.20
hereof, and such supporting schedules setting forth such information as the Bank
may reasonably request relating to such covenants, and stating whether such
officer is aware of any Default or any event or condition which, with notice or
lapse of time, or both, would constitute a Default, and, if such Default or such
an event or condition then exists and is continuing, a statement setting forth
the nature and status thereof.


(vii)    At and during such time as the Total Funded Debt/EBITDA Ratio exceeds
3.0 to 1.0, then as soon as available and in any event within 30 days after the
end of the month following the fiscal quarter at the close of which such ratio
exceeded 3.0 to 1.0, and each month thereafter during such time, a Borrowing
Base Certificate, prepared for the Borrower as of the close of business on the
last day of each month, together with supporting schedules, in form set forth on
Exhibit B, each certified as true and correct by a duly authorized officer of
the Borrower.


(viii)    At and during such time as the Total Funded Debt/EBITDA Ratio exceeds
3.0 to 1.0, then within 30 days after the end of the month following the fiscal
quarter at the close of which such ratio exceeded 3.0 to 1.0, and each month
thereafter during such time, a report containing an aging, as of the end of the
preceding month, of accounts receivable of the Borrower and its Subsidiaries, in
a form satisfactory to the Bank.


1.7    Section 6.10 is amended to read as follows:


6.10    Dividends.    The Borrower will not, nor will it permit any Subsidiary
to, declare or pay any dividends or make any distributions on its Capital Stock
(other than dividends payable in its own Capital Stock) or redeem, repurchase or
otherwise acquire or retire any of its Capital Stock at any time outstanding,
provided, however, that (i) any Subsidiary may declare and pay dividends or make
distributions to the Borrower or to a Wholly-Owned Subsidiary, and (ii) the
Borrower may redeem, repurchase, or otherwise acquire or retire shares of its
Capital Stock, at a purchase price not exceeding the shares' then-current fair
market value, and may pay cash dividends on its Capital Stock, all not to exceed
$1,500,000 in the aggregate in any fiscal year.


1.8    Subsection (vii) of Section 6.15 is amended to read as follows:


(vii)    Liens on the assets of Hurco GmbH and Hurco BV to secure the Hurco GmbH
Facility.


1.9    Section 6.20 is amended to read as follows:


6.20.1    Reserved.


6.20.2.    Maximum Consolidated Total Indebtedness to Consolidated Total
Capitalization. The Borrower will not permit the ratio, determined as of the end
of each of its fiscal quarters beginning with the fiscal quarter ending October
31, 2004, of (i) Consolidated Total Indebtedness to (ii) Consolidated Total
Capitalization, to be greater than 0.275 to 1.0.


6.20.3.    Fixed Charge Coverage Ratio. The Borrower will not permit the ratio,
determined as of the end of each of its fiscal quarters beginning with the
fiscal quarter ending on October 31, 2004, for the period of the four fiscal
quarters of the Borrower then ending, of (i) Consolidated EBITDA for such
period, plus Rentals for such period minus income taxes (if a positive number)
included in calculating such Consolidated EBITDA, minus 50% of depreciation
included in calculating such Consolidated EBITDA, minus cash dividends paid by
the Borrower in such period on its Capital Stock, minus redemptions in such
period of its Capital Stock by the Borrower, to (ii) principal payments of
Indebtedness required to be paid during such period (other than principal
payments in connection with the CIMPlus Purchase or the UK Lease Liability) plus
Consolidated Interest Expense during such period, plus Rentals during such
period, all calculated for the Borrower and its Subsidiaries on a consolidated
basis, to be less than 1.25 to 1.0.


6.20.4    Net Income. The Borrower will not permit or suffer Consolidated Net
Income determined as of the end of any fiscal quarter, for the four fiscal
quarters then ending, beginning with the fiscal quarter ending October 31, 2004,
to be less than $0.


1.10    A new Section 6.26 is added, reading as follows:


6.26    Negative Pledge Limitation. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any agreement with any Person other than
the Bank pursuant hereto which prohibits or limits the ability of the Borrower
or any Subsidiary to create, incur, assume or suffer to exist any Lien upon any
of its assets, rights, revenues or property, real, personal or mixed, tangible
or intangible, whether now owned or hereafter acquired (provided, however, that
the foregoing does not include any prohibition or limitation with respect to
further Liens on assets that are subject to Permitted Liens).


1.11    Upon the effectiveness of this Amendment, the Bank will file UCC
termination statements and release agreements with the U.S. Patent and Trademark
Office releasing and terminating the perfection of all Liens held or claimed by
the Bank in all property of the Borrower not pledged to the Bank under the
Pledge Agreement.




ARTICLE 2. REPRESENTATIONS AND WARRANTIES


In order to induce the Bank to enter into this Amendment, the Borrower
represents and warrants that:


2.1    The execution, delivery and performance by the Borrower of this Amendment
is within its powers, have been duly authorized, and are not in contravention of
any law, rule or regulation, or any judgment, decree, writ, injunction, order or
award of any arbitrator, court or governmental authority, or of the terms of the
Borrower's organizational documents, or of any contract or undertaking to which
the Borrower is a party or by which the Borrower or its property is or may be
bound or affected.


2.2    This Amendment is the legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms.


2.3    No consent, approval or authorization of or declaration, registration or
filing with any governmental authority or any nongovernmental person or entity,
including without limitation any creditor or member of the Borrower is required
on the part of the Borrower in connection with the execution, delivery and
performance of this Amendment or the transactions contemplated hereby or as a
condition to the legality, validity or enforceability of this Amendment.


2.4    After giving effect to the amendments contained in Article 1 of this
Amendment, the representations and warranties contained in Article V of the
Credit Agreement are true on and as of the date hereof with the same force and
effect as if made on and as of the date hereof and no default exists under the
Credit Agreement as of the date hereof.




ARTICLE 3. CONDITIONS TO EFFECTIVENESS


This Amendment shall not become effective until the Bank has received the
following documents and the following conditions have been satisfied, each in
form and substance satisfactory to the Bank:


3.1    Copies, certified as of the effective date hereof, of such corporate
documents of the Borrower and the Guarantors as the Bank may request, including
articles of incorporation, bylaws (or certifying as to the continued accuracy of
the articles of incorporation and by-laws previously delivered to the Bank), and
incumbency certificates, and such documents evidencing necessary corporate
action by the Borrower and the Guarantors with respect to this Amendment and all
other agreements or documents delivered pursuant hereto as the Bank may request;


3.2    A Confirmation of Subsidiary Guaranty of even date herewith executed by
the Guarantors in favor of the Bank, in form and substance satisfactory to the
Bank;


3.3    The Pledge Agreement executed by the Company in favor of the Bank;


3.4    Such additional agreements and documents, fully executed by the Company,
as are reasonably requested by the Bank before the Bank executes this Amendment.




ARTICLE 4. MISCELLANEOUS


4.1    If the Borrower shall fail to perform or observe any term, covenant or
agreement in this Amendment, or any warranty made by the Borrower in this
Amendment shall prove to have been incorrect in any material respect when made,
such occurrence shall be deemed to constitute an Event of Default.


4.2    All references to the Credit Agreement in any of the Loan Documents or
any other document, instrument or certificate referred to in the Credit
Agreement or delivered in connection therewith or pursuant thereto, hereafter
shall be deemed references to the Credit Agreement, as amended hereby.


4.3    Except as expressly amended hereby, the Borrower agrees that all Loan
Documents are ratified and confirmed and shall remain in full force and effect
and that it has no set off, counterclaim, defense or other claim or dispute with
respect to any of the foregoing.


4.4    The Borrower agrees to pay and save the Bank harmless from liability for
all costs and expenses of the Bank arising in respect of this Amendment,
including the reasonable fees and expenses of Dickinson Wright PLLC, counsel to
the Bank, in connection with preparing and reviewing this Amendment and any
related agreements and documents.


4.5    Capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto in the Credit Agreement.


4.6    This Amendment shall be governed by and construed in accordance with the
laws of the State of Indiana.


4.7    This Amendment may be executed upon any number of counterparts with the
same effect as if the signatures thereto were upon the same instrument.


 
 


 
     

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first-above written.


HURCO COMPANIES, INC.




By: __ /s/ Roger J. Wolf _____________________
Print Name: __Roger J. Wolf ____________________
Its: __Senior Vice President and CFO___________






BANK ONE, NA




By: _/s/ Brian D. Smith_____________________
Print Name: _Brian D. Smith____________________
Its: _First Vice President____________________








 
 


 
     

--------------------------------------------------------------------------------

 


CONSENT AND AGREEMENT


As of the date and year first above written, each of the undersigned hereby:


(a)    fully consent to the terms and provisions of the above Amendment and the
consummation of the transactions contemplated hereby, and agrees to all terms
and provisions of the above Amendment;


(b)    agrees that its guaranty and all other agreements and documents executed
by the undersigned in connection with the Credit Agreement or otherwise in favor
of the Bank (collectively, the "Guarantor Documents") are hereby ratified and
confirmed and shall remain in full force and effect, and acknowledges that it
has no setoff, counterclaim, defense or other claim or dispute with respect to
any Guarantor Document or any transactions in connection therewith; and


(c)    acknowledges that it is in its interest and to its financial benefit to
execute this consent and agreement.




HURCO INTERNATIONAL , INC.




By: _/s/ Roger J. Wolf______________________
Print Name: _Roger J. Wolf ____________________
Its: _Secretary_ ___________________________






HURCO INTERNATIONAL HOLDINGS, INC.




By: _/s/ Roger J. Wolf______________________
Print Name: _Roger J. Wolf ____________________
Its: _Secretary_ ___________________________




















